Case 1:19-mc-00145-TSC Document 380-3 Filed 12/31/20 Page 1 of 24




                  Exhibit 3
Case 1:19-mc-00145-TSC Document 380-3 Filed 12/31/20 Page 2 of 24
                                                                     1



                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA


 IN THE MATTER OF THE            .    MC No. 19-0145 (TSC)
 FEDERAL BUREAU OF PRISONS'      .    Washington, D.C.
 EXECUTION PROTOCOL CASES.       .    Thursday, December 17, 2020
 . . . . . . . . . . . . . .     .    4:04 p.m.


                 TRANSCRIPT OF TELEPHONE CONFERENCE
               BEFORE THE HONORABLE TANYA S. CHUTKAN
                    UNITED STATES DISTRICT JUDGE


APPEARANCES:

For Plaintiff                    DEVON E. PORTER, ESQ.
Dustin Higgs:                    ALEXANDER L. KURSMAN, ESQ.
                                 Federal Community Defender Office
                                 601 Walnut Street
                                 Suite 545 West
                                 Philadelphia, PA 19106
                                 (215) 928-0520

For Plaintiff                    PAUL F. ENZINNA, ESQ.
James H. Roane Jr.:              Ellerman Enzinna PLLC
                                 1050 30th Street NW
                                 Washington, DC 20007
                                 (202) 753-5553

For Plaintiff                    JOSHUA C. TOLL, ESQ.
Anthony Battle:                  King & Spalding, LLP
                                 1700 Pennsylvania Avenue NW
                                 Suite 200
                                 Washington, DC 20002
                                 (202) 737-8616

For Plaintiff                    GERALD W. KING JR., ESQ.
Richard Tipton:                  Federal Defender Program, INC.
                                 101 Marietta Street NW
                                 Suite 1500
                                 Atlanta, GA 30303
                                 (404) 688-7530

For Defendants:                  Johnny H. Walker III, AUSA
                                 U.S. Attorney's Office
                                 555 4th Street NW
                                 Washington, DC 20530
                                 (202) 252-2575
Case 1:19-mc-00145-TSC Document 380-3 Filed 12/31/20 Page 3 of 24
                                                                    2



Court Reporter:                  BRYAN A. WAYNE, RPR, CRR
                                 U.S. Courthouse, Room 4704-A
                                 333 Constitution Avenue NW
                                 Washington, DC 20001
                                 (202) 354-3186




Proceedings reported by stenotype shorthand.
Transcript produced by computer-aided transcription.
     Case 1:19-mc-00145-TSC Document 380-3 Filed 12/31/20 Page 4 of 24
                                                                             3



 1                             P R O C E E D I N G S

 2               THE DEPUTY CLERK:     Your Honor, we have Miscellaneous

 3   Action 19-145, In the Matter of the Federal Bureau of Prisons'

 4   Execution Protocol Cases.      I'll ask that counsel identify

 5   yourselves one at a time, please.

 6               MS. PORTER:    This is Devon Porter, representing

 7   Dustin Higgs, and I'm here with my co-counsel, Alex Kursman.

 8               THE COURT:    All right.   Good afternoon.

 9         Ms. Porter, will you be speaking for Mr. Higgs?

10               MS. PORTER:    Yes.

11               THE COURT:    Okay.

12               MR. WALKER:    Good morning, Your Honor.      This is

13   Assistant United States Attorney Johnny Walker on behalf of

14   defendants.

15               THE COURT:    All right.   Good afternoon.

16         All right.    Anybody else present?

17               MR. ENZINNA:    Your Honor, this is Paul Enzinna

18   representing James Roane.

19               THE COURT:    Good afternoon, Mr. Enzinna.

20               MR. TOLL:    And this is Joshua Toll representing

21   Plaintiff Anthony Battle.      Good afternoon, Your Honor.

22               THE COURT:    Good afternoon.

23               MR. KING:    Good afternoon, Your Honor.      Gerald King

24   on behalf of Richard Tipton.

25               THE COURT:    Good afternoon.    Is that it?
     Case 1:19-mc-00145-TSC Document 380-3 Filed 12/31/20 Page 5 of 24
                                                                              4



 1         Okay.    We are getting fewer.     All right.    Today's hearing

 2   relates to motions that have been filed by Plaintiff

 3   Dustin Higgs, who's represented by Ms. Porter today.

 4   Are you also from the Federal Defender's, Ms. Porter?

 5                 MS. PORTER:   Yes, I am.

 6                 THE COURT:    Okay.

 7                 MS. PORTER:   And, Your Honor, I don't know if it

 8   makes sense right now, but I did have a couple of preliminary

 9   matters that I wanted to bring to your attention.

10                 THE COURT:    Sure.   Go ahead.

11                 MS. PORTER:   Thank you, Your Honor.     The first

12   one is that we just learned this afternoon from the Bureau

13   of Prisons that Mr. Higgs has tested positive for COVID-19.

14                 THE COURT:    Oh, boy.   I'm sorry to hear that.

15                 MS. PORTER:   Yeah.   Thanks, Your Honor.     I just

16   wanted to kind of put that on the record and let you know

17   about that.     We just learned that a couple of hours ago.

18                 THE COURT:    Well, that certainly changes the --

19   well, we'll get into that in a minute.          Go ahead.

20                 MS. PORTER:   Sure.   And the other thing was just

21   that, as you know, the execution of Alfred Bourgeois, who my

22   office also represents, occurred on Friday, and there were some

23   additional witness accounts of that execution that I wanted to

24   put on the record as well if that would be all right.

25                 THE COURT:    Mr. Walker, do you have any objection?
     Case 1:19-mc-00145-TSC Document 380-3 Filed 12/31/20 Page 6 of 24
                                                                            5



 1               MR. WALKER:    No, Your Honor.    We would certainly

 2   want to respond to that.

 3               THE COURT:    Okay.   You may put those on the record,

 4   Ms. Porter.

 5               MS. PORTER:    Thank you.    So the reporter George Hale

 6   from NPR witnessed --

 7               THE COURT:    Now, will you be filing anything, or you

 8   were just putting these orally?       Are there any affidavits or

 9   anything?

10               MS. PORTER:    At this point, there are no affidavits,

11   and all of this information is new as of yesterday.

12               THE COURT:    Okay.

13               MS. PORTER:    So at this point we don't have anything

14   to file.    And Mr. Hale reported --

15               THE COURT:    This is a reporter for NPR?

16               MS. PORTER:    The reporter for NPR, yes.      That's

17   correct.    Reported that the execution took about 28 minutes --

18   in his words, about 28 minutes.       He said that's about twice as

19   long as it took to kill Brandon Bernard one day earlier using

20   the same method, an overdose of pentobarbital, and he also said

21   -- he gave times, notes.      So he said -- I'm quoting from his

22   Twitter account at this point:

23         "At 7:56 p.m., for example, I wrote 'Not Natural Movement,'

24   referring to how Alfred Bourgeois's torso appeared to be

25   contracting uncontrollably not too long after the drug began
     Case 1:19-mc-00145-TSC Document 380-3 Filed 12/31/20 Page 7 of 24
                                                                             6



 1   flowing.    This went on for several minutes.

 2         "I made related notes each minute starting at 7:55 p.m.

 3   ('stomach rising,' 'stomach heaving,') at 7:56 p.m. ('stomach

 4   popping up,' 'heaving inside'), at 7:57 p.m. ('sucking inside

 5   middle,' 'still heaving') and ending at 7:58 p.m.          All times

 6   are eastern U.S."

 7         So that was his reporting on the execution of Alfred

 8   Bourgeois.

 9                THE COURT:    All right.

10         Mr. Walker, do you have a response now?

11                MR. WALKER:   Yes, Your Honor.    My anticipation was to

12   file something in response to any statements.         We do have some

13   statements from BOP officials who witnessed the execution, and

14   we'll be happy to put those on the docket.

15                THE COURT:    All right.   Thank you.

16         Ms. Porter, anything else?

17                MS. PORTER:   No, Your Honor.

18                THE COURT:    All right.   So, again, today's hearing

19   relates to motions filed by Mr. Higgs, and we're here to discuss

20   the possibility and parameters of an evidentiary hearing should

21   one need to take place for Mr. Higgs, whose execution is

22   scheduled for Friday, January 15, 2021.

23         Right now I have in front of me Mr. Higgs' motion for

24   leave to file an amended and supplemental complaint, which is

25   ECF No. 343, and Mr. Higgs' motion for a preliminary injunction,
     Case 1:19-mc-00145-TSC Document 380-3 Filed 12/31/20 Page 8 of 24
                                                                              7



 1   ECF No. 344, in which he requests an evidentiary hearing.

 2         Now, assuming that I grant Mr. Higgs' leave to file

 3   his amended pleading, and I want to emphasize that I haven't

 4   decided whether I will or not, there are several issues that

 5   Mr. Higgs raises in his preliminary injunction motion.

 6         As of right now, I previously dismissed Mr. Higgs'

 7   as-applied Eighth Amendment challenge as speculative.           At the

 8   time Mr. Higgs raised the possibility of him getting COVID,

 9   which he had not at the time gotten, and now that Ms. Porter

10   has informed me that he has tested positive, are you planning

11   on filing -- refiling that motion, Ms. Porter?

12               MS. PORTER:    We'll need to discuss it with our

13   client since it was just about two hours ago that we learned

14   about this.

15               THE COURT:    Right.    Well, obviously, since that now

16   has occurred, unfortunately, then your claim is no longer

17   speculative.    So, obviously, if you need to refile based on

18   that, you may.     You should obviously seek leave, but --

19               MS. PORTER:    Thank you, Your Honor.

20               THE COURT:    -- the circumstances have changed.

21               MR. WALKER:    Your Honor, this is Johnny Walker.

22   If I could add something at this point?

23               THE COURT:    Certainly.

24               MR. WALKER:    The government's position is that the

25   claim is still speculative.        I believe Your Honor noted in
     Case 1:19-mc-00145-TSC Document 380-3 Filed 12/31/20 Page 9 of 24
                                                                               8



 1   your opinion that there were sort of two elements as to the

 2   speculations related to that claim.

 3         One was that Mr. Higgs either had been diagnosed with

 4   COVID-19 or would be diagnosed with COVID-19.         The other element

 5   of speculation is that any COVID-19 would result in a sort of

 6   a lung damage that would make -- that could allegedly make the

 7   experience of flash pulmonary edema more acute or hastened in

 8   some way.    So we would argue that the speculation as to any

 9   lung damage resulting from COVID-19 is still present.

10               THE COURT:    Well, Mr. Walker, all we have right now

11   is a positive test, and as I'm sure you're no doubt aware, this

12   virus is extremely unpredictable and presents in many different

13   ways and presents many different symptoms.         Some people are

14   asymptomatic; some people develop life-threatening respiratory

15   problems; some develop heart problems, gastro problems.

16         So we are -- Mr. Higgs' execution is set for January 15th,

17   and he has just tested positive.       We're in an early stage.

18   But I certainly wouldn't -- couldn't even begin to guess how it

19   will affect him, and neither could any of us sitting here today.

20   So, obviously, we are dealing with a situation that can change.

21         I assume his lawyers will file a motion if his health

22   situation deteriorates such that they believe they have a claim.

23   So, yes.    Obviously, we don't know very much right now other

24   than he has tested positive, which he had not at the time I

25   denied the motion.     There was simply a fear or concern that he
     Case 1:19-mc-00145-TSC Document 380-3 Filed 12/31/20 Page 10 of 24
                                                                               9



 1    would test positive and, if he were to test positive, he would

 2    be in danger of suffering extreme flash pulmonary edema.

 3         One of those events has occurred in that he does have

 4    the virus, and so therefore I will assume that his lawyers

 5    will monitor his physical condition; and if it appears to them

 6    and his physicians that his health has deteriorated to a point

 7    where that is a possibility, then they'll file the appropriate

 8    pleading.   So let's not -- we are where we are right now, and

 9    obviously we're in a situation that could change.

10         All right.    Mr. Higgs also argues that the use of

11    pentobarbital in his execution violates the Ex Post Facto

12    Clause of the United States Constitution and that the Attorney

13    General's intent to carry out his execution is arbitrary and

14    capricious and therefore violates the Fifth and Eighth

15    Amendments.

16         I have to tell you I'm not entirely convinced a hearing

17    is necessary, but I want to drill down the arguments to make

18    sure I understand what's at issue.       Obviously, as I've said

19    before, these cases, you know, that -- obviously, execution is

20    irreversible and the claims must be taken seriously.          And I am

21    of the view that in cases such as -- any case involving the

22    death penalty, the plaintiffs obviously must be afforded the

23    full panoply of due process rights to which they're entitled.

24    So I wanted to have this hearing today.

25         Let's begin with the Ex Post Facto Clause argument.
     Case 1:19-mc-00145-TSC Document 380-3 Filed 12/31/20 Page 11 of 24
                                                                              10



 1    Mr. Higgs argues that the use of pentobarbital in his execution

 2    is unconstitutional as an ex post facto law.         He was sentenced

 3    in Maryland federal court, but the State of Maryland has since

 4    outlawed the death penalty.

 5         At the time of his sentence, however, Maryland's death

 6    penalty law, which was Maryland Code Annotated Correctional

 7    Services § 3-905, required that, and I quote:

 8         "The manner of inflicting the punishment of death shall be

 9    the continuous intravenous administration of a lethal quantity

10    of an ultrashort-acting barbiturate or other similar drug in

11    combination with a chemical paralytic agent."

12         Mr. Higgs argues that pentobarbital is not an ultrashort-

13    acting barbiturate nor a similar drug, and thus its use in his

14    execution would increase his punishment.

15         I understand Mr. Higgs' point that the issue of whether

16    pentobarbital is similar to an ultrashort-acting barbiturate is

17    a factual question that may be served by live witness testimony,

18    but before we get there, I see two threshold issues that appear.

19         As everyone knows at this point, § 3596(a) of the Federal

20    Death Penalty Act states that an execution is to be implemented

21    in the manner prescribed by the law of the state in which the

22    sentence is imposed.     If, however, the law of the state does

23    not provide for implementation of a sentence of death -- as

24    in Maryland, for example -- the Court shall designate another

25    state, the law of which does provide for the implementation of
     Case 1:19-mc-00145-TSC Document 380-3 Filed 12/31/20 Page 12 of 24
                                                                             11



 1    the sentence of death, and the sentence shall be implemented in

 2    the latter state in the manner prescribed by such law.

 3            Now, my understanding is that the government has filed

 4    a motion in the District of Maryland asking that court to

 5    designate Indiana as a sentencing state for purposes of carrying

 6    out Mr. Higgs' execution.        The last I checked, the court had not

 7    yet ruled on that motion, but there was a status conference last

 8    week.    Could someone provide me an update regarding that case?

 9                 MS. PORTER:   This is Devon Porter.     I can, Your Honor.

10    If the government wants to add anything, obviously they can.

11            My understanding is that Judge Messitte at that status

12    conference indicated that he was working on an opinion and

13    wanted to issue something soon in order to give the losing party

14    time to appeal, but had not yet ruled.

15                 THE COURT:    And so you have no idea when that's coming

16    down.    Did he give any indication?

17                 MS. PORTER:   No.     He said that he was working on it

18    and wanted to give the parties ample time to appeal, but he

19    didn't give us a time frame.

20                 THE COURT:    Okay.   Now, Ms. Porter, if Maryland

21    designates a different state, doesn't that moot your ex post

22    facto claim?

23                 MS. PORTER:   I don't think so, Your Honor.      If the

24    judge were to designate a different state and the government

25    were to agree to carry out the lethal injection with an
     Case 1:19-mc-00145-TSC Document 380-3 Filed 12/31/20 Page 13 of 24
                                                                                 12



 1    ultrashort-acting barbiturate, then I suppose that would --

 2               THE COURT:    Well, I'm not sure -- wait.

 3               MS. PORTER:    Okay.

 4               THE COURT:    Maryland doesn't have a death penalty

 5    anymore, and so if the court in Maryland designates Indiana as

 6    a sentencing state for purposes of carrying out the execution,

 7    then doesn't the execution then have to be carried out in

 8    accordance with the laws of Indiana?

 9               MS. PORTER:    Yes, Your Honor.     Under the FDPA, the

10    sentence would have to be carried out in accordance with the

11    laws of Indiana.

12               THE COURT:    And, therefore, wouldn't the ex post

13    facto argument be mooted?

14               MS. PORTER:    Well, I don't think it would be mooted.

15    I think he would still have the claim that there is a

16    constitutional violation.      The problem would be that the gov --

17    I mean the government would be bound by statute to execute him

18    in a way that wouldn't violate the Ex Post Facto Clause.            So I

19    think our position would be that, you know, at that point

20    compliance with the statute under the -- you know, if the judge

21    rules the way that the government wants the judge to rule --

22               THE COURT:    But then they're not --

23               MS. PORTER:    -- there would be an --

24               THE COURT:    So your argument is that even if the

25    judge in Maryland designates Indiana as a sentencing state
     Case 1:19-mc-00145-TSC Document 380-3 Filed 12/31/20 Page 14 of 24
                                                                          13



 1    for purposes of carrying out the execution, the Bureau of

 2    Prisons is still obligated to follow the Maryland statute?

 3               MS. PORTER:    Under the Ex Post Facto Clause, yes,

 4    because the relevant time for the Ex Post Facto Clause would

 5    be the time that he committed the crime and was sentenced

 6    originally, and the idea is that can't be changed, you know,

 7    ex post.   That can't be changed in the intervening time in order

 8    to increase punishment.

 9               THE COURT:    So let me just -- let me extrapolate

10    from that argument.     Suppose he had been executed in the state

11    of Utah, which provides for execution by a firing squad, Utah

12    outlawed its death penalty and designated Indiana as a

13    sentencing state for purposes of carrying out the execution.

14    Are you saying that execution by any means other than a firing

15    squad would violate the ex post facto law?

16               MS. PORTER:    Well, with the Utah example, I believe

17    Utah provides for lethal injection or firing squad, and so --

18    but is the hypothetical that you're positing is if Utah's law

19    was different and it was just firing squad only?

20               THE COURT:    Yes.

21               MS. PORTER:    In that case --

22               THE COURT:    Because it would seem to obviate

23    the provision in the Federal Death Penalty Act that says to

24    designate a state other than Maryland as a sentencing state.

25    In other words, where a state no longer has a death penalty,
     Case 1:19-mc-00145-TSC Document 380-3 Filed 12/31/20 Page 15 of 24
                                                                               14



 1    a new state would be designated, and that state's procedures

 2    would be followed.     Otherwise, what's the purpose of designating

 3    a state?

 4               MS. PORTER:    Right.   Well, I would argue that the

 5    new state procedures can't increase punishment.         That's the key

 6    to where there's an ex post facto problem.        So the government is

 7    free to designate a new state if a state gets rid of its death

 8    penalty, but the key would be that that new state can't have a

 9    means of effectuating the death penalty that increases punishment

10    that is worse than the original state's procedure that the

11    person was sentenced under.

12               THE COURT:    And do you have any case law for that?

13               MS. PORTER:    These challenges are relatively rare

14    because, you know, these changes that increase punishment are

15    relatively rare.    But, you know, there is the Medley case that

16    we cite in our briefs which says that, you know, if a person

17    isn't told the exact time, that uncertainty qualifies as

18    increasing punishment.

19         And even restricting visitation and putting somebody

20    in solitary confinement due to a change in the law during the

21    last days before their execution has been found to increase

22    punishment in violation of the Ex Post Facto Clause.          So there

23    are -- you know, there are some kind of similar types of changes

24    to procedure around execution that has been found to violate the

25    Ex Post Facto Clause.
     Case 1:19-mc-00145-TSC Document 380-3 Filed 12/31/20 Page 16 of 24
                                                                                 15



 1               THE COURT:    Okay.   Mr. Walker?

 2               MR. WALKER:    Yes.   I mean, Your Honor, the

 3    government's position is that it would moot it.         I mean, what

 4    we have shown in our brief is that the FDPA applies the statute

 5    in which the execution -- the sentence is actually carried out.

 6    And so there would be no retroactive change.

 7         There was no -- Maryland was not the sentence [sic] in

 8    which the execution was carried out at the time the sentence

 9    was imposed.    The state which the execution is carried out and

10    the state of the execution will be whatever the District of

11    Maryland determines it to be.

12         And so there is no retroactive change as far as the FDPA

13    is concerned that would result in an ex post facto problem.          So

14    our position is that it would moot it.        And I'll just note that

15    we've made several legal arguments based on --

16               THE COURT:    Well, I was going to ask you about that.

17    You argue that Mr. Higgs' ex post facto claim fails because it

18    constitutes a procedural change under Dobbert v. Florida.           Now,

19    I understand that Mr. Higgs challenges the applicability of

20    Dobbert here.    And this is not intended to be a motions hearing.

21    Nevertheless, this seems like a purely legal question that

22    doesn't require a hearing to resolve.

23         Ms. Porter, do you maintain that we need to have a hearing

24    to resolve this issue, or do you agree it's a legal question?

25               MS. PORTER:    I do believe that we need a hearing,
     Case 1:19-mc-00145-TSC Document 380-3 Filed 12/31/20 Page 17 of 24
                                                                            16



 1    Your Honor, mostly because Dr. Antognini has submitted a lengthy

 2    additional expert declaration in support of the government's

 3    opposition that includes new, you know, data points and studies

 4    that he has relied on that were new to what we've previously

 5    heard in this case.

 6         And he includes -- at the last page of that declaration in

 7    Exhibit B, includes two columns of, you know, what he referred

 8    to as data for execution doses of thiopental and pentobarbital,

 9    both for their onset and duration, and doesn't cite sources for

10    where he's getting that information.

11         So I think that, you know, some of the scientific

12    information that's been presented and is new would benefit

13    from a hearing, and we would like the opportunity to cross-

14    examine Dr. Antognini on the sources for his information.

15                 THE COURT:    So just to clarify, assuming that I find

16    in Mr. Higgs' favor on these issues, that is, that Mr. Higgs'

17    ex post facto claim survives regardless of which state is

18    ultimately designated for the execution and that the use of

19    pentobarbital in his execution is not a procedural change.

20         So let's assume for the purposes of argument that I

21    find that.    It is only then that we reach the factual issue

22    of whether pentobarbital is considered an ultrashort-acting

23    barbiturate or similar drug.      Is that right?

24                 MS. PORTER:   I believe so, Your Honor.     I mean,

25    I think that whether or not it's considered a procedural
     Case 1:19-mc-00145-TSC Document 380-3 Filed 12/31/20 Page 18 of 24
                                                                                17



 1    change might be in some sense wrapped up with the substance

 2    of, you know, what the differences are in the drugs.          But

 3    I agree that these, you know, are threshold questions.

 4               THE COURT:    And, Mr. Walker, given the additional

 5    exhibit from Dr. Antognini, why wouldn't Mr. Higgs be entitled

 6    to an evidentiary hearing for the Court to assess that report?

 7               MR. WALKER:    Well, certainly Your Honor has

 8    articulated a number of threshold legal issues.         We certainly

 9    don't think that any evidentiary hearing is necessary because

10    of the threshold legal issues.

11         With respect to the actual testimony of the experts,

12    you know, they do have competing testimony.        We'd note that

13    plaintiffs' own experts sort of compete with each other.            Our

14    experts' testimony is sort of in line with Dr. Van Norman's

15    testimony that pentobarbital and thiopental are basically

16    equivalent for all intents and purposes in this area, and we

17    don't just -- you know, the holding of an evidentiary hearing

18    is not this district's preferred practice in connection with

19    motions for preliminary injunction, and so we do not think one

20    would be necessary.

21               THE COURT:    All right.    And I have held them.

22    I have heard from these experts before, and I have reviewed

23    these experts 'reports several times.        But there is an

24    additional -- since there is a new report and obviously a

25    different issue with regard to whether pentobarbital is
     Case 1:19-mc-00145-TSC Document 380-3 Filed 12/31/20 Page 19 of 24
                                                                               18



 1    considered an ultrashort-acting barbiturate or similar drug

 2    that's a new factual issue for me to consider, that may be

 3    possible.    But I think I'd have to get through the legal

 4    threshold questions first.

 5            So I'm not sure -- well, a couple of things.      One, I'd ask

 6    someone to let me know once the judge in Maryland has issued his

 7    opinion; and two, I will decide -- not at this hearing, not on

 8    the record here today -- whether I'm going to have a hearing.

 9            But if I do, I want to hear from the parties about what a

10    hearing on this question would look like.        I mean which witnesses

11    would you call, how long would it take, in what form.          I mean,

12    previously, parties have submitted the affidavits and then done

13    simply cross-examination and redirect.

14            Ms. Porter, can you tell me what you envision a hearing on

15    this issue to look like?

16                 MS. PORTER:   Yes, Your Honor.    I think that a similar

17    hearing to what you held before is what we were envisioning as

18    well.    From our perspective, I think Mr. Higgs would want to call

19    Dr. Antognini and do cross-examination with, you know, obviously

20    with the opportunity of redirect for the government, and if the

21    government wanted to cross-examine any of our witnesses, that

22    would be fine as well.      But I think that Dr. Antognini is really

23    the only witness that we would need to cross-examine.

24                 THE COURT:    And -- well, now that Mr. Higgs has tested

25    positive, if you refile your as-applied challenge, that might
     Case 1:19-mc-00145-TSC Document 380-3 Filed 12/31/20 Page 20 of 24
                                                                               19



 1    require a hearing also.      How do you envision that?      What's the

 2    scope of that?    What would you want the scope of that to be?

 3                 MS. PORTER:   Yes.    I mean, I imagine if we were

 4    going to provide direct examination, we would also need to

 5    call Dr. Zivot, who provided a declaration and supplemental

 6    declaration related to the as-applied challenge, and we would

 7    certainly be happy to do a new supplemental declaration in

 8    advance of the hearing if that would be preferred or however

 9    you want to do it.

10                 THE COURT:    Okay.   And if I decided to have a hearing,

11    I want to emphasize it would not be cumulative of any other

12    hearing that I've held in this case but simply supplement the

13    record with regard to Mr. Higgs' as-applied claim and Mr. Higgs'

14    ex post facto claim regarding whether pentobarbital is an

15    ultrashort-acting barbiturate or similar.

16            So given that, how long do you think we're talking about

17    here?    Do you expect it would just be cross-examination and

18    redirect?

19                 MS. PORTER:   I think we could probably do it in

20    four hours or so.    I think just for the ex post facto claim,

21    we wouldn't need to do direct examination of our experts.           I

22    think cross-examination of Dr. Antognini would be sufficient

23    for plaintiff.    I think if we're also including an as-applied

24    challenge, then it might make sense to also have direct

25    examination for our expert given the new developments.
     Case 1:19-mc-00145-TSC Document 380-3 Filed 12/31/20 Page 21 of 24
                                                                             20



 1               THE COURT:    I have to tell you, I don't think four

 2    hours is necessary.     We had a pretty lengthy evidentiary hearing

 3    before.   I have reviewed the reports.       We're talking about

 4    supplemental declarations, basically, supplemental declarations

 5    only and as they apply to Mr. Higgs' claim.        So I'm not sure

 6    that I share your assessment that four hours would be necessary.

 7               MS. PORTER:    We could certainly do a shorter hearing.

 8    I think at most it would be half a day, depending on what

 9    witnesses the government also wanted to call.

10               THE COURT:    Mr. Walker.

11               MR. WALKER:    Yes, Your Honor.     I mean, it's a bit up

12    in the air at this point given that we don't know whether or

13    what additional claim that Mr. Higgs would file and what sort

14    of supporting evidence would come along with that.

15               THE COURT:    Well, I guess that depends on the course

16    of the virus.

17               MR. WALKER:    Exactly.    And we just don't know at this

18    point.

19               THE COURT:    And I'll tell you, as you all know,

20    I'm trying my very best, although these circumstances are

21    unpredictable, to not be doing this all last minute.          But I

22    understand there's some things I can't control.

23               MS. PORTER:    And, Your Honor, we'll do our best to

24    file things promptly as well.

25               MR. WALKER:    I suspect, Your Honor, that if there is
     Case 1:19-mc-00145-TSC Document 380-3 Filed 12/31/20 Page 22 of 24
                                                                            21



 1    an additional as-applied claim related to the COVID diagnosis

 2    that the government would provide some additional testimony by

 3    Dr. Antognini and possibly one other expert.

 4               THE COURT:    Okay.   All right.    If a hearing is

 5    necessary, we can schedule something for the first week of

 6    January.   But again, that's a big "if."       And again, that also

 7    depends on what's going on with Mr. Higgs.

 8         Next, Mr. Higgs alleges that his execution constitutes

 9    arbitrary and capricious action by the Attorney General in

10    violation of the Fifth and Eighth amendments.         And again,

11    this appears to be a purely legal claim to me.         Does anybody

12    dispute this characterization?

13               MS. PORTER:    No, Your Honor.     We don't believe

14    that a hearing is necessary on this claim.

15               THE COURT:    Mr. Walker, I assume you agree.

16               MR. WALKER:    Yes.   We very much agree there.

17               THE COURT:    Okay.   All right.    So I will take the

18    matter of the hearing under advisement as I consider the

19    threshold legal claims.     Ms. Porter, I assume you will update

20    us with regard to any change as to Mr. Higgs' condition.

21               MS. PORTER:    Yes, Your Honor.

22               THE COURT:    And also, if somebody would let me

23    know once the court in Maryland has issued a ruling on the

24    designation on the state issue and which state, that would

25    also be very helpful.
     Case 1:19-mc-00145-TSC Document 380-3 Filed 12/31/20 Page 23 of 24
                                                                            22



 1         Is there anything else?      All right.    My clerk will be in

 2    touch if we need to schedule any further hearings or statuses.

 3    Thank you all for making yourselves available late in the

 4    afternoon on such short notice.       All right?   Anything else?

 5               MS. PORTER:    No, Your Honor.

 6               MR. WALKER:    No, Your Honor.

 7               THE COURT:    All right.    Thanks very much.

 8    Appreciate it.    Bye-bye.

 9         (Proceedings adjourned at 4:36 p.m.)

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
Case 1:19-mc-00145-TSC Document 380-3 Filed 12/31/20 Page 24 of 24
                                                                     23




                               CERTIFICATE *

            I, BRYAN A. WAYNE, Official Court Reporter, certify

 that the foregoing pages are a correct transcript from the

 record of proceedings in the above-entitled matter.




                           /s/ Bryan A. Wayne
                           Bryan A. Wayne




 * PLEASE NOTE:

 This hearing was taken via telephone conference in compliance
 with U.S. District Court Standing Order 20-19 during the
 COVID-19 pandemic. Transcript accuracy may be affected by
 limitations associated with use of electronic technology,
 including but not limited to any sound distortions and/or
 audio interferences.
